Case: 4:19-cv-01210-JRA Doc #: 7-2 Filed: 06/17/19 1o0f 3. PagelD #: 117

Exhibit B
Case: 4:19-cv-01210-JRA Doc #: 7-2 Filed: 06/17/19 2 of 3. PagelD #: 118

Wotr HALDENSTEIN ADLER FREEMAN & HERZ LLP

FOUNDED i6as

DIRECT DIAL (212) 545-4626 750 8 STREET - SUITE 2770
NEW YORK, NY 4QO016

FACSIMILE (212) 686-0114 SAN FHEGG. CA Salar

wm 212-545-4600
melwanigewhafh.com WOLF HALDENSTEIN AOLER FREEMAN & HERZ LLC

7O WEST MADISON STREET, SUITE 1400
CHICAGO, IL 8o6ae

March 29, 2019
VIA FEDERAL EXPRESS
Board of Directors
Avalon Holdings Corporation
One American Way
Warren, Ohio 44484

Re:

REDACTED

 

Dear Board of Directors:

REDACTED

 

 
Case: 4:19-cv-01210-JRA Doc #: 7-2 Filed: 06/17/19 3 of 3. PagelD #: 119

Wo.tr HALDENSTEIN ADLER FREEMAN & HeERZzitc

Board of Directors

Avalon Holdings Corporation
March 29, 2019

Page 2

REDACTED

 

Very truly yours,

   

Gloria Kui Melwani
ce: Beth A. Keller (via email)
bkellergemonteverdelaw.com

Juan E. Monteverde (via email)
imonteverde@omonteverdelaw.com

GEM: dmm / 803835
